Citation Nr: 1528469	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  09-26 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for bilateral peripheral neuropathy of the lower extremities, to include as secondary to a service connected disability and to include as due to in-service herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his grandson


ATTORNEY FOR THE BOARD

M. Elias, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1959 to May 1960 and May 1963 to February 1985.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran and his witness testified at a hearing before the undersigned Veterans Law Judge (VLJ) in May 2015.  A transcript is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This claim must be remanded for further development in order for the Board to make an informed decision.  In this regard, the Veteran was never examined regarding his peripheral neuropathy.  There is sufficient evidence in the file to warrant an examination and opinion for this condition.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Thus, this claim must be remanded in order to obtain an examination and opinion as further outlined in the remand directives below.

In addition, in his July 2009 substantive appeal (Form 9), the Veteran stated that his peripheral neuropathy may be related to his service-connected bilateral pes planus.  The record also suggests that the Veteran's peripheral neuropathy may be related to his service-connected degenerative arthritis of the lumbosacral spine.  Thus, VA must obtain an opinion as to secondary service connection for the claim on appeal.

As to the Veteran's claim that his bilateral peripheral neuropathy is due to herbicide exposure, the Board notes that peripheral neuropathy is not on the list of diseases that are presumptively associated with exposure to herbicide agents.  See 38 C.F.R. § 3.309(e).  However, the claim may still be established with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (observing that the "availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange").

Thus, the claim must be remanded for a VA opinion to address the likelihood that the Veteran's peripheral neuropathy may be related to AO exposure.  The examiner may not rely solely on the fact that the Veteran's condition is not on the presumptive list of diseases associated with herbicide exposure.  See Polovick v. Shinseki, 23 Vet. App. 48, 55 (2009) (holding that "to permit the denial of service connection for a disease on the basis that it is not likely there is any nexus to service solely because the statistical analysis does not support presumptive service connection, would, in effect, permit the denial of direct service connection simply because there is no presumptive service connection"); see also Stefl, supra; cf. Update, 77 Fed. Reg. at 47924 (observing that the Secretary's determination that a positive association does not exist between a given disease and AO exposure to warrant a presumption does not preclude VA from granting service connection).  Rather, the examiner must provide specific reasons in support of the opinion, to include, as relevant, why any statistical or medical studies are found to be persuasive or unpersuasive, whether there are other risk factors that might be the cause of the Veteran's peripheral neuropathy, and whether the condition has manifested in an unusual manner.  See Polovick, 23 Vet. App. at 55.  The examiner must provide a complete explanation in support of the opinion.

Finally, as the case must be remanded for the foregoing reasons, efforts should be undertaken to ensure that the Veteran's complete VA and private treatment records have been obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran a VCAA letter addressing his claim for service connection for bilateral peripheral neuropathy as secondary to his service-connected bilateral pes planus or degenerative arthritis of the lumbosacral spine.  See 38 C.F.R. § 3.310.

2.  Make arrangements to obtain the Veteran's complete treatment records from the Central Western Massachusetts VA Healthcare System and the Connecticut VA Healthcare System and associate them with the claims file.

3.  Make arrangements to obtain any of the Veteran's treatment records from Dr. W.A. that have not already been associated with the claims file.

4.  After all of the records have been associated with the claims file, to the extent possible, schedule the Veteran for a VA neurological examination to determine the nature and etiology of the Veteran's peripheral neuropathy.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.

After conducting an examination of the Veteran and performing any clinically indicated diagnostic testing, the examiner should provide opinions as to the following:

(a)  Whether it is at least as likely as not (to at least a 50:50 degree of probability) that the Veteran's peripheral neuropathy had its clinical onset during active service or is related to any incident of service.
(b)  Whether it is at least as likely as not (to at least a 50:50 degree of probability) that the Veteran's peripheral neuropathy was caused by his service-connected pes planus or degenerative arthritis of the lumbosacral spine.
(c)  Whether it is at least as likely as not (to at least a 50:50 degree of probability) that the Veteran's peripheral neuropathy was aggravated (permanently worsened) by his service-connected pes planus or degenerative arthritis of the lumbosacral spine.
(d)  Whether the Veteran's peripheral neuropathy is at least as likely as not (to at least a 50:50 degree of probability) a result of exposure to herbicides such as Agent Orange.
The examiner may not rely solely on the fact that the Veteran's peripheral neuropathy is not on the presumptive list of diseases associated with herbicide exposure.  Rather, the examiner must opine as to whether or not there is a direct relationship between the Veteran's peripheral neuropathy and the in-service herbicide exposure and must provide specific reasons in support of the opinion, to include, as relevant, why any statistical or medical studies are found to be persuasive or unpersuasive, whether there are other risk factors that might be the cause of the Veteran's peripheral neuropathy, and whether the condition has manifested itself in an unusual manner.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal in light of all pertinent evidence and legal authority.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative (if any) an SSOC and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




